     Case 2:19-cv-05784-MWF-KS Document 29 Filed 06/17/20 Page 1 of 1 Page ID #:111
                                                                  JS-6

1
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
2

3
      DAVID FELDMAN, individually and )               Case No.
4
      on behalf of all others similarly situated, )
5                                                 )   2:19-cv-05784-MWF-KS
                        Plaintiff                 )   ORDER TO DISMISS WITH
6
                                                  )   PREJUDICE AS TO PLAINTIFF
7          v.                                     )   AND WITHOUT PREJUDICE AS
8
                                                  )   TO CLASS CLAIMS.
      WHEELS LABS, INC.; and DOES 1- )
9     10, inclusive,                              )
10                                                )
                                                  )
11
                   Defendant.                     )
12

13
             IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
      this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
      without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
      Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
      costs and attorneys’ fees.
18

19

20

21

22
                                        ______________________________________
        DATE: June 17, 2020                    Honorable Judge of the District Court
23

24

25

26

27

28
